Title: From Thomas Jefferson to William Thornton, 19 January 1821
From: Jefferson, Thomas
To: Thornton, William


Dear Sir
Monticello
Jan. 19. 21.
Your letter of the 9th was 19. days in it’s passage to me, being recieved yesterday evening only. and now that I have recieved it, I wish that I could answer it more to your satisfaction. I must explain to you my situation. when I retired from office at Washington my intimacy with my successor being well known, I became the center of application from all quarters by those who wished appointments to use my interposition in their favor. I gave into it for a while until I found that I must for ever keep myself prostrate, and in the posture of a suppliant before the government, or renounce altogether the office of  Intercessor. I determined on the latter; and the number of applicants obliged me to have a formal letter printed in blank, to which I had only to put date, signature and address. I inclose you one of these in proof of the necessity I was under of laying down such a law to myself, and of a rigorous adherence to it. I comfort myself however in your case with the unimportance of any interposition. you are so well known to the President and heads of departments that they need no body’s information as to your qualifications and means of service. where they know facts themselves they will act on their own judgments; and in your case particularly with every disposition in your favor; and whatever they shall do for you will give no one greater pleasure than myself.I am much indebted to you for the pamphlet of patents. it is a document which I have often occasion to consult. with my respectful souvenirs to the ladies of your family I pray you to accept the assurance of my continued esteem and attachment.Th: Jefferson